                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 COLLIN WEHKING, et al.,                             )
                                                     )
                   Plaintiffs,                       )
                                                     )
 v.                                                  )   Case No. 18-0511-CV-W-BP
                                                     )
 AMERICAN FAMILY MUTUAL                              )
 INSURANCE COMPANY, S.I.,                            )
                                                     )
                   Defendant.                        )

                  ORDER GRANTING MOTION PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. For good cause shown under

Fed. R. Civ. P. 26(c), the Court GRANTS the parties’ Motion for Protective Order, (Doc. 17), and

hereby enters the following Protective Order:

       1.      Scope. This Protective Order extends to all documents and materials produced in

the course of discovery of this case, including initial disclosures, responses to discovery requests,

all deposition testimony and exhibits, and information derived directly therefrom (hereinafter

collectively “documents”), that contain Confidential Information as defined below. There is a

presumption in favor of open and public judicial proceedings in the federal courts, so this Order

will be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” consists of the following categories of information or documents: the evaluation,

investigation, and damages calculation of claims by Defendant American Family Mutual Insurance

Company, S.I., their claim representatives, and other employees, as well as the associated training,
                                                 1
methods, criteria, policies, procedures, and instructions given to claim representatives and other

employees. However, information or documents that are available to the public may not be

designated as Confidential Information

        3.       Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined

in this Order.

        4.       Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within thirty (30) days after discovery of the inadvertent failure.




                                                   2
       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the Court, designated Confidential

Information may only be disclosed to the following persons:

               (1)     The parties to this litigation, including any employees, agents, and

                       representatives of the parties;

               (2)     Counsel for the parties and employees and agents of counsel;

               (3)     The Court and Court personnel, including any special master

                       appointed by the Court, and members of the jury;

               (4)     Court reporters, recorders, and videographers engaged for deposi-

                       tions;

               (5)     Any mediator appointed by the Court or jointly selected by the

                       parties;

               (6)     Any expert witness, outside consultant, or investigator retained

                       specifically in connection with this litigation, but only after such




                                                  3
                       persons have completed the certification contained in Attachment

                       A, Acknowledgment and Agreement to be Bound;

               (7)     Any potential, anticipated, or actual fact witness and his or her coun-

                       sel, but only to the extent such confidential documents or

                       information will assist the witness in recalling, relating, or

                       explaining facts or in testifying, and only after such persons have

                       completed the certification contained in Attachment A;

               (8)     The author or recipient of the document (not including a person who

                       received the document in the course of the litigation);

               (9)     Independent providers of document reproduction, electronic discov-

                       ery, or other litigation services retained or employed specifically in

                       connection with this litigation; and

               (10)    Other persons only upon consent of the producing party and on such

                       conditions as the parties may agree.

               (c)     Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of

those persons, including employees of counsel, who have reviewed or been given access to the

documents along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.

       7.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper protection


                                                  4
from public disclosure. However, nothing in this Order will be construed as a prior directive to

allow any document to be filed under seal. The parties understand that the requested documents

may be filed under seal only with the permission of the Court after proper motion. If the motion

is granted and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents.

         8.    Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may present the matter to the Court for resolution in the

manner set forth in Local Rule 37.1. The burden of proving the necessity of a confidentiality

designation remains with the party asserting confidentiality. Until the Court rules on the challenge,

all parties must continue to treat the materials as Confidential Information under the terms of this

Order.

         9.    Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the Court and

the other parties without disclosing the Confidential Information. The Court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.




                                                  5
       10.     Obligations on Conclusion of Litigation, Order Remains in Effect. Unless

otherwise agreed or ordered, all provisions of this Order will remain in effect and continue to be

binding after conclusion of the litigation.

       11.     Order Subject to Modification. This Order is subject to modification by the Court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

       12.     No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

       13.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

       14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

       15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.




                                                    6
        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

        18.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. The inadvertent disclosure or production of any information


                                                   7
or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within thirty (30)

days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. The

provisions of this section constitute an order pursuant to Rules 502(d) and(e) of the Federal Rules

of Evidence.


IT IS SO ORDERED.




                                                      /s/ Beth Phillips
                                                      BETH PHILLIPS, JUDGE
DATE: October 9, 2018                                 UNITED STATES DISTRICT COURT




                                                  8
